SENTENCIA
Por unos hechos alegadamente ocurridos el día 23 de abril de 1985 en jurisdicción del pueblo de Bayamón, Puerto Rico, el Ministerio Fiscal radicó acusación contra la aquí apelante, Cruz López Rosario, ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, por el delito de apropiación ilegal, Art. 165 del Código Penal, 33 L.P.R.A. sec. 4271.
Conforme la teoría y la prueba presentada por el Ministerio Público durante el juicio ventilado ante Jurado, desde el año de 1982 Cruz López Rosario venía administrando una entidad deno-minada Grupo Cristiano de Ahorro y Crédito que operaba como una cooperativa sin la correspondiente aprobación de la Adminis-tración de Fomento Cooperativo. Entre los beneficios que com-prendía el pertenecer a la referida organización se encontraba el de facilitar préstamos a los miembros que figurasen como accio-nistas de la entidad.
El Sr. Abraham Román Ambert, quien fungía como socio del Grupo Cristiano de Ahorro y Crédito desde el año de 1984, se personó a la oficina de la organización, donde fue atendido por la apelante, con el propósito de gestionar un préstamo. Como resultado de su solicitud, la apelante le indicó que para cualificar para un préstamo de $9,000 era necesario que adquiriese $3,000 adicionales en acciones de la organización. A estos efectos, el día 25 de abril de 1985 el señor Román Ambert le hizo entrega a la apelante de un cheque por la suma de $3,031.07, para adquirir las acciones necesarias para la tramitación del préstamo. El referido cheque fue producto de un préstamo que el Sr. Abraham Román Ambert obtuvo en el Banco Central, sucursal de Manatí, escasa-mente dos (2) días antes de entregarlo a la apelante. El 25 de abril *847de 1985 el cheque por la suma de $3,031.07, en lugar de ser depositado en la cuenta del Grupo Cristiano de Ahorro y Crédito en el Banco Popular de Puerto Rico, fue depositado y cobrado en una cuenta distinta, a nombre de Puerto Rico Fathers & Sons, Inc., en el Bayamón Federal Savings & Loan Association, en la cual la apelante estaba autorizada a firmar y retirar fondos. Posteriormente, el día 6 de mayo de 1985, el Grupo Cristiano de Ahorro y Crédito se acogió al Capítulo 11 de la Ley de Quiebras federal.
La única prueba presentada por la defensa se circunscribió a la minuta de la reunión de la junta de directores del Grupo Cristiano de Ahorro y Crédito donde se autorizaba la radicación ante la Corte de Quiebras del Tribunal federal de una petición bajo el Capítulo 11 de la Ley de Quiebras federal. Ambos documentos, por razones obvias, estaban redactados en el idioma inglés.
Desfilada la prueba ante el Jurado, la apelante fue declarada culpable y convicta del delito imputado. Como consecuencia de ello, el Hon. Jorge Busigó Cifre, sentenció a la apelante a cumplir diez (10) años de reclusión, denegándole los beneficios de una sentencia suspendida. Inconforme, Cruz López Rosario radicó escrito de apelación ante este Tribunal imputando la comisión de ocho (8) errores. Además instó un recurso de hábeas corpus donde planteó, en síntesis, que se violó su derecho al debido proceso de ley en la medida en que se le denegaron los beneficios de una sentencia suspendida por, alegadamente, no estar en disposición de llevar a cabo la restitución del dinero en controversia.
El 5 de junio de 1987 procedimos a consolidar el recurso de apelación con el recurso de hábeas corpus y ordenamos la excarcelación de la apelante previa fijación de fianza en apelación. El Procurador General de Puerto Rico ha comparecido. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
*848I — I
Discutimos los señalamientos de error en la forma y manera en que lo hace la representación legal de la apelante.
Mediante el primer señalamiento de error, la apelante alega que se violó su derecho constitucional a un juicio justo y al debido proceso de ley al denegarse su solicitud de que se tradujeran al español los documentos presentados por ella en evidencia. Somos del criterio de que el señalamiento de la apelante no conlleva el alcance que ésta pretende.
La Ley del Idioma de 1902 (1 L.P.R.A. sec. 51 y ss.), según interpretada en Pueblo v. Tribunal Superior, 92 D.P.R. 596 (1965), dispone que el idioma a emplearse en los tribunales de Puerto Rico será el español y cuando sea necesario, se harán traducciones de un idioma a otro. En el caso de autos, los procedimientos contra la apelante se condujeron en el idioma español. El tribunal no venía en la obligación de traducir al idioma español los documentos que la apelante presentó en evidencia. Esa obligación le correspondía a la apelante. De todas formas, la información contenida en los mismos llegó ante la consideración de los señores del Jurado. La defensa, durante el turno de informes al Jurado, se encargó de ello.
II
La Regla 110 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que:
En todo proceso criminal, se presumirá inocente al acusado mientras no se probare lo contrario, y en caso de existir duda razonable acerca de su culpabilidad, se le absolverá. Si la duda es entre grados de un delito o entre delitos de distinta gravedad[,] sólo podrá condenársele del grado inferior o delito de menor gravedad.
Precisamente a ese punto van dirigidos los señalamientos de error segundo, tercero y cuarto. Los mismos versan sobre la duda razonable y la suficiencia en derecho de la prueba presentada. Somos de la opinión que la prueba que desfilara ante el tribunal de *849instancia es suficiente, como cuestión de derecho, para sostener la convicción.
Uno de los principios más firmemente establecidos en nuestra jurisdicción establece que no intervendremos con la apreciación de la prueba en ausencia de pasión, prejuicio o parcialidad. Véanse: Pueblo v. Mendoza Lozada, 120 D.P.R. 815 (1988); Pueblo v. Cabán Torres, 117 D.P.R. 645, 653-654 (1986); Pueblo v. Miranda Ortiz, 117 D.P.R. 188, 191 (1986); Pueblo v. Millán Meléndez, 110 D.P.R. 171, 181 (1980); Pueblo v. López Pérez, 106 D.P.R. 584, 587 (1977).
De la lectura objetiva y sosegada que realizáramos del récord, se deprenden todos y cada uno de los elementos del delito de apropiación ilegal (Art. 165 del Código Penal, 33 L.P.R.A. sec. 4271). No vemos que exista argumento razonable alguno en el presente caso que nos obligue apartarnos de esta sabia norma de prudencia judicial. Como puede advertirse la cuestión medular tras el delito de apropiación ilegal es que el acusado se apropió ilegalmente de unos bienes que no eran suyos; independiente-mente de que originalmente le hubiesen sido legítimamente confiados los bienes que posteriormente se apropió. Cf. Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982); Pueblo v. Miranda Ortiz, ante; Código Penal Comentado, 36 Rev. C. Abo. P.R. 1206 (1975). Sobre este aspecto existe amplia evidencia en el récord que de ser creída, como en efecto lo fue, es suficiente en derecho para sostener los veredictos condenatorios emitidos por el Jurado.
h-H HH
Los restantes señalamientos de error —errores quinto, sexto, séptimo y octavo— versan sobre la denegación de la sentencia suspendida y el haber alegadamente condicionado su concesión al cumplimiento de la pena de restitución.
La concesión del beneficio que comprende la Ley de Sentencia Suspendida, 34 L.P.R.A. sec. 1027 y ss., por el tribunal de instancia es de naturaleza discrecional. Pueblo v. González *850Olivencia, 116 D.P.R. 614, 618 (1985); Pueblo v. Álvarez Maurás, 100 D.P.R. 620, 624 (1972); Pueblo v. Pérez Bernard, 99 D.P.R. 834, 839 (1971). Sin embargo, esta discreción al imponer o conceder condiciones no puede ser ejercitada de manera arbitraria e irrazonable. Vázquez v. Caraballo, 114 D.P.R. 272, 275 (1983); Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964); Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990).
De la transcripción de evidencia de los procedimientos acae-cidos durante el acto de imposición de la sentencia no se des-prende claramente, como argumenta la apelante, que el tribunal de instancia condicionó arbitrariamente la concesión o no de la sentencia suspendida a una restitución.
Sin embargo, en vista de que el informe rendido por la oficial probatoria fue favorable a la apelante y de que ésta informa en apelación que está en disposición de efectivamente llevar a cabo la restitución del dinero perteneciente al perjudicado Román Ambert, consideramos prudente que el foro de instancia consi-dere nuevamente esa posibilidad. Deberá celebrar una vista a esos efectos. Vázquez v. Caraballo, ante.
Eor los fundamentos antes expresados, se confirma la senten-cia dictada en el presente caso por el Tribunal Superior de Puerto Rico, Sala de Bagamán, y se devuelve el caso a dicho foro para procedimientos ulteriores compatibles con lo aquí resuelto.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino. El Juez Asociado Señor Rebollo López emitió opinión concurrente. El Juez Eresidente Señor Eons Núñez no intervino.
(Fdo.) Heriberto Férez Ruiz

Secretario General Interino

*851—O—